Title: From Thomas Jefferson to Elias Boudinot, 13 June 1805
From: Jefferson, Thomas
To: Boudinot, Elias


                  
                     Sir 
                     
                     Washington June 13. 05.
                  
                  Your letter announcing your intention to retire from the Direction of the mint at the close of the present month has been duly recieved. presuming that before coming to that decision you had considered all the circumstances which might influence your determination, and had determined accordingly, it is not for me to say any thing on the subject, but, in consequence of your determination, to consider of a successor. I have therefore directed a commission for mr Robert Patterson of Philada to take effect at the epoch you have fixed on; who will recieve from you any matters of charge, or communications which you may be pleased to deliver to him.
                  Your letter of Mar. 23. having come to my hands at Monticello, I deferred answering it till I should see Genl. Dearborne here. but before I could get through some other indispensable business he took a journey to New York, so that it is not till since his return I have been able to consult him on the subject of that letter. he observes that neither the practice of the War department nor the object of the Indian appropriations seem to authorise his confiding the administration of them to any but the regular agents of the department, and consequently that he cannot make use of the services of the Missionary society in the line contemplated in your letter. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               